            18-11852-jlg   Doc 68-1 Filed 03/22/19 Entered 03/22/19 14:38:55   Exhibit A -
                               Proposed Settlement Agreement Pg 1 of 7




                                             EXHIBIT A

                                        Settlement Agreement




4828-8723-8794.7
             18-11852-jlg     Doc 68-1 Filed 03/22/19 Entered 03/22/19 14:38:55                  Exhibit A -
                                  Proposed Settlement Agreement Pg 2 of 7




          Settlement Agreement by and amongst Yannis (Ianois) Bonikos, Rigel Shaholli, Dimitrios
                       Oikonomopoulos and Panos Seretis and Foodoni NY 23 Corp.

                This Settlement Agreement (this "Settlement Agreement") is entered into as of
         February 6, 2019, by and amongst Yannis (Ianois) Bonikos ("Bonikos"), Rigel Shaholli
         ("Shaholli"), Dimitrios Oikonomopoulos ("Oikkonomopoulos", together with Bonikos and
         Shaholli the "Plaintiffs") and Panos Seretis ("Seretis") and Foodoni NY 23 Corp. ("Foodoni",
         together with Debtor, "Defendants"), (the Plaintiffs together with the Defendants, the "Settling
         Parties").

                                                 WITNESETH:

                 WHEREAS, the Plaintiffs initiated a lawsuit against Foodoni and the Debtor for violations
         of the Fair Labor Standards Act (the "FLSA") on April 10, 2017 in the U.S. District Court for the
         Eastern District of New York, Case No. 17-02162 (the "FLSA Case").

               WHEREAS, on June 20, 2018, the Debtor filed a bankruptcy petition in the U.S.
         Bankruptcy Court for the Southern District of New York (the "Bankruptcy Court"), Case No.
         18-11852 (the "Bankruptcy Case").

                WHEREAS, on September 24, 2018, the Plaintiffs filed an adversary complaint (the
         "Complaint") for non-dischargeability under 11 U.S.C. §§ 524(a)(6) and 727(a)(4) against the
         Debtor in the U.S. Bankruptcy Court for the Southern District of New York (the "District
         Court"), Case No. 18-01637 (the "Adversary Proceeding").

                WHEREAS, the Debtor disputes the allegations in the FLSA Case and the Adversary
         Proceeding.

                 WHEREAS, the Settling Parties are desirous of resolving their differences without
         resorting to further litigation and without admission of any fault or liability, and, as a result of
         negotiations, the Settling Parties have agreed to settle the Adversary Proceeding and the FLSA
         Case with respect to the Settling Parties as set forth below.

                NOW, THEREFORE, for the consideration of the promises and the mutual covenants
        contained herein, and the consideration exchanged by the parties as detailed below, the receipt and
        sufficiency of which is hereby acknowledged, the Settling Parties hereby AGREE as follows:

               1.     Settlement Payment. Debtor shall pay to the Plaintiffs $60,000 in cash (the "Cash
        Payment") via bank check made payable to Varacalli & Hamra, LLP in full and final settlement of
        the FLSA Case and Adversary Proceeding. The Cash Payment shall be delivered to the Plaintiffs'
        Attorney on or before February 28, 2019. The Cash Payment shall be submitted to the Plaintiffs'
        Attorney at:

                   Abraham Hamra
                   Varacalli & Hamra, LLP
                   Suite 1818


4852-2715-3287.4
             18-11852-jlg     Doc 68-1 Filed 03/22/19 Entered 03/22/19 14:38:55                Exhibit A -
                                  Proposed Settlement Agreement Pg 3 of 7


                   New York, NY 10004

                2.      Admissions. Defendants do not admit to any liability regarding the allegations
         contained in the complaints filed against the Defendants in the FLSA Case and the Debtor in the
         Adversary Proceeding which liability and allegations the Defendants continue to deny.

                   3.    Mutual Releases.

                   a.   Upon the Dismissals, Plaintiffs fully and unconditionally release and forever
                        discharge Defendants from any and all causes of action, suits, damages, claims,
                        judgments, interest, attorneys' fees, liquidated damages, punitive damages, costs
                        and expenses whatsoever relating to, or in connection with, any claims under the
                        Fair Labor Standards Acts ("FLSA"); any claims for unpaid wages under New
                        York Labor Law ("NYLL"); any claims under the New York Codes, Rules and
                        Regulations, Articles 6, of the New York Labor Law; any claims under any other
                        federal, state or local wage and hour law; any claims for reimbursement, wages,
                        vacation or other leave time through the effective date of this Agreement (which
                        shall be the date that the Court approves the terms of the Agreement). As part of
                        this mutual release, Plaintiffs agree that they do not contest Debtor's discharge with
                        regard to Plaintiffs' debts or any other debts owed by Debtor and fully release
                        Defendant with regard to the Adversary Proceeding and any proofs of claim filed
                        by Plaintiffs in the Bankruptcy Case.

                         This release does not bar a claim that a term of this Agreement has been materially
                         violated.

                   b.   Defendants fully and unconditionally release and forever discharge Plaintiffs, from
                        any and all causes of action, suits, damages, claims, judgments, interest, attorneys'
                        fees, liquidated damages, punitive damages, costs and expenses whatsoever
                        relating to, or in connection with, any claims under the Fair Labor Standards Acts
                        ("FLSA"); any claims under New York Labor Law ("NYLL"); any claims under
                        the New York Codes, Rules and Regulations, Articles 6; any claims under any
                        other federal, state or local wage and hour law; and any claims for reimbursement,
                        wages, vacation or other leave time through the effective date of this Agreement
                        (which shall be the date that the Court approves the terms of the Agreement).

                        This release does not bar a claim that a term of this Agreement has been materially
                        violated.

                4.     Dismissal. Within five (5) business days after the Cash Payment is made, Plaintiffs
        shall dismiss of the FLSA Case with prejudice and without costs, and the Settling Parties shall
        work together to file a notice of dismissal or appropriate pleading with the District Court. Within
        five (5) business days after the Cash Payment is made, Plaintiffs shall dismiss of the Adversary
        Proceeding with prejudice and without costs, and the Settling Parties shall work together to file a
        notice of dismissal or appropriate pleading with the Bankruptcy Court (each, a "Dismissal" and,
        together with the FLSA Case dismissal and the Adversary Proceeding dismissal, the
        "Dismissals").


                                                          2
4852-2715-3287.4
             18-11852-jlg    Doc 68-1 Filed 03/22/19 Entered 03/22/19 14:38:55                 Exhibit A -
                                 Proposed Settlement Agreement Pg 4 of 7


                 5.     Conditions Precedent. If the Bankruptcy Court requires that this Settlement be
         approved by the Bankruptcy Court, Plaintiffs' Attorneys agree to hold the Cash Payment in escrow
         until such time as the approval is obtained (the "Approval Order"). If the Bankruptcy Court
         declines to enter the Approval Order, or if the Approval Order is vacated or reversed on appeal,
         this Settlement Agreement shall be of no further force or effect, and each of the Settling Parties'
         respective interests, rights, remedies and defenses shall be restored without prejudice as if this
         Settlement Agreement had never been entered and the Settlement Payment shall be returned to the
         Debtor by check, to the order of the party remitting the Settlement Payment in the first instance, as
         directed by the Debtor, within five (5) business days following written demand for same by the
         Debtor.

                6.      Consent to Extensions. The Settling Parties agree to consent to extensions of
         deadlines in the Adversary Proceeding should any deadline fall prior to the Dismissal of the
         Adversary Proceeding.

                 7.      Representations and Warranties. Each Settling Party represents and warrants to
        the other Settling Parties that: (i) it is authorized to execute and deliver this Settlement Agreement
        and perform its obligations hereunder; (ii) no claim waived or released pursuant to this Settlement
        Agreement has been assigned or otherwise transferred; (iii) each believes it to be in that Settling
        Party's best interests to settle the matters encompassed by this Settlement Agreement, as provided
        in this Settlement Agreement; (iv) no promise, agreement, inducement, representation, or
        warranties have been offered to any Settling Party except as expressly provided in this Settlement
        Agreement; (v) this Settlement Agreement is not in violation of or in conflict with any other
        agreement of any Settling Party; (vi) this Settlement Agreement is executed voluntarily with full
        knowledge of the consequences and implications of the terms and obligations contained herein;
        (vii) each Settling Party has been represented by counsel of that Settling Party's choice throughout
        the negotiations that preceded the execution of this Settlement Agreement, and in connection with
        the preparation and execution of this Settlement Agreement; (viii) each Settling Party has carefully
        and thoroughly reviewed this Settlement Agreement in its entirety and has resolved all questions
        concerning the meaning, legal nature, and binding effect of this Settlement Agreement with
        counsel of each Settling Party's choosing; and (ix) this Settlement Agreement is contractual and
        not merely recital, and that each Settling Party has read, understands, and fully agrees to the terms
        of this Settlement Agreement.

                8.      Further Assurances. Each Settling Party shall execute and deliver any document or
        instrument reasonably requested by another Party after the date of this Settlement Agreement to
        effectuate the intent of this Settlement Agreement.

                9.     Assignment. No Settling Party may assign any of its respective benefits,
        obligations or liabilities under or in respect of this Settlement Agreement without (i) the prior
        written consent of each other Party, which may be withheld in its absolute discretion, or (ii) by
        order of the Bankruptcy Court.

                10.     Successors. This Agreement shall be binding upon and inure to the benefit of each
        Settling Party and his or its respective successors, heirs, estates and personal representatives.




                                                          3
4852-2715-3287.4
             18-11852-jlg    Doc 68-1 Filed 03/22/19 Entered 03/22/19 14:38:55                Exhibit A -
                                 Proposed Settlement Agreement Pg 5 of 7


                11.    Amendments. This Agreement may be modified or amended only by a writing
         signed by a duly authorized representative of each affected Settling Party hereto.

                12.   Settlement Agreement Controls. In the event of any conflict between this
         Settlement Agreement and any other agreements between the Settling Parties, this Settlement
         Agreement shall govern.

                13.    Integration. The provisions of this Settlement Agreement are integrated, essential
         and non-severable terms of this Settlement Agreement.

                 14.     Counterparts; Facsimile Signatures. This Agreement may be executed in
         counterparts, each such counterpart will constitute an original document and such counterparts,
         taken together, will constitute one and the same document. Electronically transmitted or facsimile
         copies shall be deemed to be originals.

                15.    Headings. The headings of this Settlement Agreement are inserted solely as a
         matter of convenience and for reference and do not define, limit or describe the scope of this
         Settlement Agreement or the scope or content of any of its provisions.

                16.      Governing Law. This Settlement Agreement and any claim related directly or
        indirectly to this Settlement Agreement shall be governed by and construed in accordance with the
        Bankruptcy Code and, to the extent not preempted by the foregoing, the internal laws of the State
        of New York (without regard to the principle of conflicts of law thereof).

               17.     Continuing Jurisdiction. The Bankruptcy Court shall retain jurisdiction to resolve
        any dispute arising out of or relating to this Settlement Agreement.

                18.    Specific Performance. The Settling Parties agree that irreparable damages would
        occur if any provision of this Settlement Agreement were not performed in accordance with the
        terms hereof and that the Parties shall be entitled (without the requirement to post bond) to an
        injunction or injunctions to prevent breaches of this Settlement Agreement or to enforce
        specifically the performance of the terms and provisions hereof. Such remedies shall be
        cumulative and not exclusive and shall be in addition to any other remedies that the Settling Parties
        may have under this Settlement Agreement.

                19.    No Waiver. No failure or delay by any Settling Party in exercising any right or
        remedy provided by law under or pursuant to this Settlement Agreement shall impair such right or
        remedy or be construed as a waiver or variation of it or preclude its exercise at any subsequent
        time, and no single or partial exercise of any such right or remedy shall preclude any other or
        future exercise of the exercise of any other right or remedy.

                20.    Entire Agreement. This Settlement Agreement constitutes the entire agreement
        and understanding of the Settling Parties regarding this Settlement Agreement and the subject
        matter thereof

               21.    Dual Construction. If any provision of this Settlement Agreement may be
        construed in two or more ways, one of which would render the provision invalid or otherwise



4852-2715-3287.4
             18-11852-jlg    Doc 68-1 Filed 03/22/19 Entered 03/22/19 14:38:55                  Exhibit A -
                                 Proposed Settlement Agreement Pg 6 of 7


         voidable or unenforceable and another of which would render the provision valid and enforceable,
         such provision shall have the meaning that renders it valid and enforceable.

                22.     All Parties Drafted the Settlement Agreement. The rule of construction that
         provides that ambiguities in a contract shall be construed against the drafter shall not apply to this
         Settlement Agreement because each Settling Party drafted its terms, and all Settling Parties waive
         applicability of such rule of construction in interpreting this Settlement Agreement.

                  23.    Additional Rules of Construction. Any term used in this Settlement Agreement that
         is not defined herein shall have the meaning assigned to that term and shall be construed in
         accordance with the rules of construction under the laws of the State of New York. The words
         "herein," "hereof," "hereto," "hereunder," and others of similar import refer to this Settlement
         Agreement as a whole and not to any particular section, subsection, paragraph, or clause contained
         in this Settlement Agreement, unless the context requires otherwise. Whenever from the context it
         is appropriate, each term stated in either the singular or plural shall include both the singular and
         plural, and each pronoun stated in the masculine, feminine, or neuter includes the masculine,
         feminine, and neuter. "Or" means and/or and the singular includes the plural. Similarly, "and"
         means and/or and the plural includes the singular.

                24.    Conferring Benefits. Nothing in this Settlement Agreement shall be construed to
         confer upon any person or entity, other than the Settling Parties, any benefit.

                 25.    Recitals. The recitals are true and correct and are incorporated herein as if set forth
         at length.

               26.      Time Is of the Essence.     Time is of the essence in relation to this Settlement
         Agreement.

                 27.     The Settling Parties each acknowledge that they have the requisite authority to
         enter into this Settlement Agreement, that they have consulted counsel, and that the Settlement
         Agreement shall be binding upon each Party and their respective successors and assigns.


                                         [SIGNATURE PAGE FOLLOWS]




4852-2715-3287.4
         18-11852-jlg    Doc 68-1 Filed 03/22/19 Entered 03/22/19 14:38:55   Exhibit A -
                             Proposed Settlement Agreement Pg 7 of 7




        By:                                      By:
        Rigel Shaholli                           Dimitrios Oikonomopoulos
        Plaintiff                                Plaintiff
        Dated:                                   Dated:



        By:
        Yannis (Ianois) Bonikos
        Plaintiff
        Dated:


        By:                                     By:
        Panos Seretis                           Foodoni NY 23 Corp.
        Debtor and Defendant                    Defendant
        Dated:                                  Dated:




         {N0536247; 1}
4852-2715-3287.4
